Citation Nr: 1228584	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable initial rating for colitis.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from August 1971 to February 1972 and periods of active duty and inactive duty training in the Army Reserves and Pennsylvania National Guard from March 1972 to March 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2010, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In August 2010, the Board remanded the appellant's claims for entitlement to service connection for a gastrointestinal disability, to include colitis and/or bleeding ulcers, entitlement to service connection for a bilateral hearing loss disability, entitlement to service connection for tinnitus, and entitlement to initial compensable evaluations for right and left lower extremity intermittent sciatica.  

In a December 2010 rating decision, the RO granted the appellant's claim for entitlement to service connection for tinnitus.  In an April 2011 rating decision, the RO granted entitlement to service connection for colitis with a noncompensable evaluation and entitlement to 10 percent evaluations for intermittent sciatica of the left and right lower extremities.  As the appellant's claims for entitlement to service connection for tinnitus and colitis were granted in full, those issues are no longer before the Board.  In a May 2011 statement, the appellant stated that in regard to the April 2011 award of 10 percent, each, for intermittent sciatica of the right and left lower extremities, he was satisfied with the decision.  As the appellant indicated he was satisfied with the decision, his claim for increased ratings for those disabilities was deemed to be withdrawn.  Consequently, those issues are no longer before the Board.
 
The Board notes that in a November 2011 statement submitted on a VA Form 9, the appellant checked a box indicating that he wanted a Board hearing by live videoconference.  He stated that his statement was in response to a November 2011 supplemental statement of the case received for denial of hearing loss.  He submitted arguments concerning his hearing loss claim, but did not refer to a hearing request.  As noted above, the appellant testified regarding his claim for entitlement to service connection for bilateral hearing loss during the June 2010 videoconference hearing before the undersigned Veterans Law Judge.  Once a matter is certified to the Board for appellate review, the rules of practice before the Board (specifically Rule 17 (38 C.F.R. § 20.700)) provide that "a hearing" on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  Based on the language of the regulations once a particular claim is certified to the Board, appellants are entitled to one hearing before the Board on the same matter.  Permitting more than one hearing for the same issue without a justifiable reason would be a significant deviation from the regulations.  The appellant has not submitted any reason for requesting an additional hearing on hearing loss, and did not provide a reason in the November 2011 VA Form 9.  As such, and since a hearing before the Board has been accomplished, the Board finds that another hearing is not necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2010 remand, the Board requested that the appellant be scheduled for a VA audiological examination to determine whether he had a hearing loss disability that was related to service.  In November 2010, he was evaluated at a VA audiological examination.  The November 2010 VA audiological examination report reflects that the appellant had bilateral hearing loss for VA purposes.  The VA examiner opined that regarding the hearing loss, the appellant had normal hearing at the time of separation from the service.  Therefore, it would seem less likely as not that his hearing loss was caused by or a result of his military service. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  38 C.F.R. § 3.303(d) (2011); See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Although a VA examiner is not prohibited from finding audiometric results at separation to be etiologically relevant, normal in-service hearing tests do not preclude a veteran from establishing entitlement to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service" and explaining that when audiometric results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service).  

In this case, the appellant currently meets the definition for a hearing loss disability for VA purposes, but he did not meet the requirements during service.  See 38 C.F.R. § 3.385.  The November 2010 VA examiner based her opinion solely on the fact that the appellant's discharge examination was within normal limits.  However, this was not necessarily fatal to the appellant's claim and cannot be the only basis by which to reject a possible nexus to service.  See Ledford, 3 Vet. App. at 89, 38 C.F.R. § 303(d).  As noted in the August 2010 remand, the Board conceded that acoustic trauma due to loud noise exposure in service was consistent with the circumstances of the appellant's service.  The VA examiner did not address the appellant's in-service noise exposure.  Additionally, the November 2010 VA examination report notes that the appellant reported that his tinnitus began in service, but did not address when the appellant reported that his hearing loss began.  Therefore, the VA opinion is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the claim must be remanded for another VA examination.

In an August 2012 Informal Hearing Presentation, the appellant's representative stated that the appellant's service treatment records were only available through 1972 and that the remaining service treatment records were unavailable for review.  As noted above, the appellant had ACDUTRA from August 1971 to February 1972.  He also had periods of active duty and inactive duty training in the Army Reserves and Pennsylvania National Guard from March 1972 to March 1977.  The appellant's service treatment records from his service in the Reserves likely include hearing tests from the years following his period of ACDUTRA that would be relevant to the appellant's claim.  Thus, an attempt should be made to obtain the records.

As noted above, the RO granted entitlement to service connection for colitis with a noncompensable evaluation in the April 2011 rating decision.  In May 2011 the appellant filed a notice of disagreement with the noncompensable evaluation for colitis.  He contended that it was a compensable disability and requested that the VA consider this disability for a higher rating.  Although the appellant filed a notice of disagreement, the RO has not issued a statement of the case addressing the higher initial rating claim for colitis.  Thus, the Board finds that a remand is necessary.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, in a July 2011 statement, the appellant stated that because of his back and colitis, he was not able to work.  He noted that he had received Social Security Administration disability benefits because of this.  The RO issued a VCAA notice letter for entitlement to a TDIU in November 2011, but has not adjudicated the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the appellant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of a claim for an increased rating.  Rice v. Shinseki,  22 Vet. App. 447 (2009).  In this case, as the appellant has filed a claim for an increased rating for colitis and also claimed that he is unemployable due to the disability, TDIU is part of his claim of entitlement to a compensable initial rating for colitis.  Accordingly, the issue of entitlement to a TDIU is also remanded for consideration by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the appellant's records from his service in the Army Reserves and Pennsylvania National Guard from March 1972 to March 1977, including any periods of active duty and inactive duty training.  If no records are available, the claims file should indicate this fact.

2.  After completion of the above, schedule the appellant for a VA examination to determine the etiology of his bilateral hearing loss.  The VA examiner should provide an opinion as to whether it is at least as likely as not that the appellant's bilateral hearing loss is related to service, to include exposure to acoustic trauma from participation in bulldozing activity and/or arms fire in service.  In rendering an opinion, the examiner must note that applicable law provides that service connection may be granted for a disability initially demonstrated after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Issue a statement of the case as to the appellant's May 2011 notice of disagreement with the noncompensable initial rating granted for colitis in the April 2011 rating decision.  The appropriate period should be allowed for response.  Only if a timely substantive appeal is received as to the issue of entitlement to a compensable initial rating should such issue be referred to the Board for appellate consideration.

4.  Adjudicate the issue of entitlement to a TDIU.  Any additional development appropriate should be obtained, to include an examination to determine whether the appellant's service-connected disabilities, in combination, preclude employability.  Notice of the determination and the appellant's appellate rights should be provided to the appellant and his representative.  Only if an appeal is completed as to this matter should the issue be returned to the Board for appellate consideration.

5.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


